                                                                                                           p\
                                                                                p           L        H     ni



                       IN THE UNITED STATES DISTRICT COURT                             DEC 1 2 2019
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division                         CLfcHK, U.S. DISTRICT COURT
                                                                                       RICHMOND.VA

 UNITED STATES OF AMERICA


 V.                                                                 Criminal No. 2:15CR07

DWAYNE BANKS,

        Petitioner.

                                 MEMORANDUM OPINION

        Dwayne Banks, a federal inmate proceeding pro se, brings this motion pursuant to

28 U.S.C. § 2255 ("§ 2255 Motion," ECF No. 224). In his § 2255 Motion, Banks contends that

 he failed to receive the effective assistance of counsel because his counsel should have moved to

 continue Banks*s sentencing so that Banks could receive the benefit of Amendment 794 to

 Sentencing Guidelines.' As the Court previously explained to Banks, Amendment 794 would not

 have altered the sentence the Court imposed on Banks, Accordingly, for the reasons stated more

fully below,the § 2255 Motion will be DENIED.

                                     I. Procedural History

        Banks pled guilty to conspiracy to manufacture, distribute, and possess with intent to

distribute one kilogram or more of heroin. (ECF No. 69, at 1-2; ECF No. 151, at 1.) The matter

 was set for sentencing on October 30, 2015. (ECF No. 154, at 1.) Banks's Base Offense Level

 was 30. (ECF No,240-2,at 17.) Banks received a 2-level enhancement for obstruction ofjustice

 and 2-level reduction for acceptance ofresponsibility. {Id,) Banks's Criminal History Category


'Amendment 794, which became effective on November 1, 2015,"amended the Commentary to
the Sentencing Guidelines at § 3B1.2,which addresses a defendant's mitigating role in the offense.
Amendment 794 introduced a list ofnon-exhaustive factors that a sentencing court should consider
when determining whether to apply a mitigating role adjustment." Orji v. UnitedStates^ Nos 1:13-
 CR-79,1:16-CV-134,2017 WL 1091784, at *1 (E.D. Va. Mar. 22,2017).
was IV, resulting in an advisory Sentencing Guideline range of 135 to 168 months. (Jd.) The

Court sentenced Banks to 135 months ofimprisonment. (EOF No. 192, at 2.)

       On August 4,2016, Banks filed a letter asserting that he was entitled to a 2-level reduction

to his Offense Level pursuant to Amendment 794, which clarifies the minor role reduction

available in § 3B1.2 ofthe Sentencing Guidelines. (EOF No. 216.) The Court appointed counsel

to file a supplemental brief on Banks's behalf with respect to his request for relief pursuant to

Amendment 794. (ECF No.217.) By Order entered on November 4, 2016, the Court denied

Banks's request for relief. (ECF No. 223.) The Court concluded that Banks was not entitled to

relief pursuant to Amendment 794 because: (1) the Sentencing Commission did not make

Amendment 794 retroactive; and (2)"even if the Court did consider the amended §3B1.2, the

defendant did not play a ^minimal' or 'minor' role in the offense." {Id. at 1.)

       To demonstrate ineffective assistance of counsel, a convicted defendant must show first,

that counsel's representation was deficient and second, that the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the deficient

performance prong of Strickland, the convicted defendant must overcome the "'strong

presumption' that counsel's strategy and tactics fall 'within the wide range of reasonable

professional assistance.'" Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (quoting

Strickland, 466 U.S. at 689). The prejudice component requires a convicted defendant to "show

that there is a reasonable probability that, but for counsel's unprofessional errors, the result ofthe

proceeding would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome." Strickland, 466 U.S. at 694. In analyzing ineffective

assistance of counsel claims, it is not necessary to determine whether counsel performed

deficiently ifthe claim is readily dismissed for lack ofprejudice. Id. at 697. That is the case here,
because Banks was not prejudiced by any failure of counsel to delay the sentencing proceedings

so that Banks could take advantage of Amendment 794. Although Banks was not a leader or

organizer in the conspiracy,he was not a minimal or minor participant. Among other things,Banks

transported large amounts of high purity heroin from New York to Hampton Roads and then

distributed a cut and expanded version ofthe heroin on streets of Hampton Roads. Additionally,

Banks was involved in staking out the associates ofa rival gang. Accordingly, Banks's claim will

be DISMISSED.^ The § 2255 Motion (ECF No. 224) will be DENIED. The action will be

DISMISSED. A certificate ofappealability will be DENIED.

       An appropriate Order will accompany this Memorandum Opinion.




Richmond, Virginia




        ^ On April 4,2019,Banks filed a response wherein he contends that he is entitled to relief
not only under Amendment 794, but also under Amendments pertaining to "acceptance of
responsibility" and "strict liability drug quantity reduction." (ECF No. 242, at 2(capitalization
corrected).) Banks fails to explain, and the Court fails to discern,the substance ofhis claim, much
less why he is entitled to relief. The record does not suggest that Banks was entitled to a third
point for timely acceptance ofresponsibility under § 3E1.1(b)ofthe Sentencing Guidelines. Banks
pled guilty only days before the commencement of his scheduled jury trial, July 28, 2015.(ECF
Nos. 133,150.)
